UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

NESET YILDIRIM,
                                                             Plaintiff,    Case # 18-CV-6098-FPG

v.                                                                         DECISION AND ORDER

COMMISSIONER OF SOCIAL SECURITY,

                                                             Defendant.


                                                 INTRODUCTION

           Plaintiff Neset Yildirim seeks review of the decision of the Social Security Administration

(“the SSA”) to deny him Disability Insurance Benefits (“DIB”). ECF No. 1. The Court has

jurisdiction over this action under 42 U.S.C. § 405(g). Both parties moved for judgment on the

pleadings pursuant to Federal Rule of Civil Procedure 12(c). ECF Nos. 13, 16. For the reasons

that follow, Plaintiff’s motion is GRANTED, Defendant’s motion is DENIED, and this matter is

REMANDED for further administrative proceedings.

                                                  BACKGROUND

           In his DIB application, Plaintiff alleged disability since July 9, 2014 due to a back injury,

anxiety, and depression. Tr. 1 63-64, 155-61. After the SSA denied his application, Plaintiff and

a vocational expert testified at a video hearing before Administrative Law Judge Lisa B. Martin

(“the ALJ”). Tr. 34-62. On November 25, 2016, the ALJ issued an unfavorable decision, and the

Appeals Council denied Plaintiff’s request for review of that decision. Tr. 1-6, 18-29. On February

1, 2018, Plaintiff appealed to this Court. ECF No. 1.




1
    “Tr.” refers to the administrative record in this matter. ECF No. 9.

                                                             1
                                      LEGAL STANDARD

I.     District Court Review

       When the Court reviews a final decision from the SSA, it “is limited to determining whether

the SSA’s conclusions were supported by substantial evidence in the record and were based on a

correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (citing 42 U.S.C. §

405(g)) (other citation omitted). The Act holds that the Commissioner’s decision is “conclusive”

if it is supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more

than a mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (citations

omitted). It is not the Court’s function to “determine de novo whether [the claimant] is disabled.”

Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998).

II.    Disability Determination

       An ALJ uses a five-step sequential evaluation to determine whether a claimant is disabled.

See Parker v. City of New York, 476 U.S. 467, 470-71 (1986). At step one, the ALJ determines

whether the claimant is engaged in substantial gainful work activity. See 20 C.F.R. § 404.1520(b).

If so, the claimant is not disabled. If not, the ALJ proceeds to step two and determines whether

the claimant has an impairment, or combination of impairments, that is “severe,” meaning that it

imposes significant restrictions on the claimant’s ability to perform basic work activities. Id. §

404.1520(c). If the claimant does not have a severe impairment or combination of impairments,

then he or she is not disabled. If the claimant does, the ALJ continues to step three.

       At step three, the ALJ examines whether the claimant’s impairment meets or medically

equals the criteria of a listed impairment in Appendix 1 of Subpart P of Regulation No. 4 (the

“Listings”). Id. § 404.1520(d). If the impairment meets or medically equals the criteria of a Listing



                                                 2
and meets the durational requirement, the claimant is disabled. Id. § 404.1509. If not, the ALJ

determines the claimant’s residual functional capacity (“RFC”), which is the ability to perform

physical or mental work activities on a sustained basis notwithstanding the limitations that stem

from the collective impairments. See id. § 404.1520(e)-(f).

       The ALJ then proceeds to step four and determines whether the claimant’s RFC permits

him or her to perform his or her past relevant work. 20 C.F.R. § 404.1520(f). If the claimant can

return to his or her past relevant work, then he or she is not disabled. Id. If he or she cannot, the

analysis proceeds to the fifth and final step, wherein the burden shifts to the Commissioner to show

that the claimant is not disabled. Id. § 404.1520(g). To do so, the Commissioner must present

evidence to demonstrate that the claimant “retains a residual functional capacity to perform

alternative substantial gainful work which exists in the national economy” in light of his or her

age, education, and work experience. See Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999)

(quotation marks omitted); see also 20 C.F.R. § 404.1560(c).

                                          DISCUSSION

I.     The ALJ’s Decision

       At step one, the ALJ found that Plaintiff had not engaged in substantial gainful activity

since the alleged onset date. Tr. 20. At step two, the ALJ found that Plaintiff has three severe

impairments: lumbar and cervical spine disorders and obesity. Tr. 20-22. At step three, the ALJ

found that these impairments, alone or in combination, do not meet or medically equal any Listings

impairment. Tr. 22.




                                                 3
           Next, the ALJ determined that Plaintiff retains the RFC to perform light work 2 and must

change positions every 30 minutes for one to two minutes. 3 Tr. 22-27. At step four, the ALJ found

that Plaintiff cannot perform his past relevant work. Tr. 27. At step five, the ALJ determined that

Plaintiff can adjust to other work that exists in significant numbers in the national economy. Tr.

27-28. Accordingly, the ALJ found Plaintiff not disabled. Tr. 28-29.

II.        Analysis

           Plaintiff argues that remand is required because the RFC determination lacks substantial

evidence. Specifically, Plaintiff asserts that the ALJ violated the treating physician rule, which

led to the erroneous RFC determination that he only needs a one-to-two-minute break to

accommodate his limited ability to sit and stand. 4 ECF No. 13-1 at 14-18. The Court agrees.

           A claimant’s RFC reflects what he “can still do despite [his] limitations.” Desmond v.

Astrue, No. 11-CV-0818 (VEB), 2012 WL 6648625, at *5 (N.D.N.Y. Dec. 20, 2012) (quoting

Melville v. Apfel, 198 F.3d 45, 52 (2d Cir. 1999)). ALJs “weigh all of the evidence available to

make an RFC finding that [i]s consistent with the record as a whole.” Matta v. Astrue, 508 F.

App’x 53, 56 (2d Cir. 2013) (citation omitted) (summary order).

           When an ALJ weighs the medical evidence, she must afford controlling weight to a treating

physician’s opinion if it is “well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence in [the] record.”


2
  “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying of objects weighing
up to 10 pounds. Even though the weight lifted may be very little, a job is in this category when it requires a good
deal of walking or standing, or when it involves sitting most of the time with some pushing and pulling of arm or leg
controls. To be considered capable of performing a full or wide range of light work, [the claimant] must have the
ability to do substantially all of these activities. If someone can do light work, [the SSA] determine[s] that he or she
can also do sedentary work, unless there are additional limiting factors such as loss of fine dexterity or inability to sit
for long periods of time.” 20 C.F.R. § 404.1567(b).
3
    The ALJ’s RFC determination included other limitations, none of which are relevant to the Court’s analysis.
4
    Plaintiff makes other arguments that the Court does not consider.

                                                            4
20 C.F.R. § 404.1527(c)(2); see also Green-Younger v. Barnhart, 335 F.3d 99, 106 (2d Cir. 2003).

An ALJ may discount a treating physician’s opinion if it does not meet this standard, but she must

comprehensively set forth her reasons for doing so. Halloran v. Barnhart, 362 F.3d 28, 33 (2d

Cir. 2004).

       Although an ALJ must give good reasons for discounting a treating physician’s opinion,

she does not have to “reconcile . . . every conflicting shred of medical testimony” and may rely on

portions of a medical opinion. Chmura v. Berryhill, No. 16-CV-205-FPG, 2017 WL 1829728, at

*3 (W.D.N.Y. May 8, 2017) (citations and quotation marks omitted). But if an ALJ adopts only

part of a medical opinion, she must thoroughly explain why she chose to do so. See Shaw v.

Chater, 221 F.3d 126, 135 (2d Cir. 2000) (the ALJ erred when he rejected a disability finding in a

medical opinion but relied on observations in the opinion showing improvement as proof plaintiff

was not disabled); Younes v. Colvin, No. 1:14-CV-170 (DNH/ESH), 2015 WL 1524417, at *8

(N.D.N.Y. Apr. 2, 2015) (holding that an ALJ must have “sound reason[s]” for weighting portions

of a medical opinion differently if “doing so smacks of ‘cherry picking’”).

       In 2015, treating physician Matthew Grier, D.O., assessed Plaintiff’s ability to do physical

work-related activities. Tr. 427-33. Dr. Grier opined that Plaintiff has a limited ability to lift,

carry, and perform repetitive movements and can sit for three hours total and stand and walk for

one hour total in an eight-hour workday. Tr. 427-28. Dr. Grier also opined that Plaintiff can sit

for 15 to 30 minutes at one time before he must stand and walk for 10 to 15 minutes. Tr. 429.

       The ALJ afforded “some weight” to Dr. Grier’s assessment, but it is entirely unclear why—

the ALJ only discusses Dr. Grier’s opinion as to lifting, carrying, and performing repetitive

motions and ignores Dr. Grier’s opinion as to sitting, standing, and walking. Tr. 25-26. This is

particularly harmful because Dr. Grier’s opinion that Plaintiff can only sit for three hours total and



                                                  5
stand and walk for one hour total in an eight-hour workday, if credited, renders Plaintiff disabled;

light and sedentary work both require a greater ability to perform these activities. 5 The ALJ should

not have rejected part of Dr. Grier’s opinion without explaining her reasons for doing so. See, e.g.,

Palmer v. Berryhill, No. 16-CV-822-FPG, 2018 WL 797281, at *3 (W.D.N.Y. Feb. 9, 2018)

(noting that a medical source’s opinion was “very favorable” to plaintiff’s disability claim and

finding that “the ALJ should not have rejected it without explanation”); Milillo v. Comm’r of Soc.

Sec., No. 18-CV-432-FPG, 2019 WL 642649, at *3 (W.D.N.Y. Feb. 15, 2019) (ALJ erred by

ignoring treating physician’s opinion); see also 20 C.F.R. § 404.1527(c)(2) (the ALJ “will always

give good reasons” for the weight afforded to a treating source’s opinion).

         Additionally, the ALJ’s determination that Plaintiff only needs a one-to-two-minute break

to change positions lacks substantial evidence. As noted above, the ALJ ignored Dr. Grier’s

opinion that Plaintiff needs a 10-to-15-minute break to change positions. Consultative examiner

Samuel Balderman, M.D., opined that Plaintiff has “moderate to marked limitation” in his ability

to engage in prolonged sitting and standing, without opining how long of a break, if any, Plaintiff

needed to change positions. Tr. 411. The ALJ gave great weight to Dr. Balderman’s opinion and

concluded that the “change of position” opportunity in the RFC “limits prolonged standing and

sitting,” without any explanation of why that was so or how she determined that one-to-two-

minutes was an appropriate amount of time. Tr. 26. Moreover, at the hearing, Plaintiff stated

many times that he has pain with prolonged sitting and standing, without any indication that a one-

to-two-minute opportunity to change positions would alleviate that pain. See, e.g., Tr. 43-44, 50-

51, 53-54. The Court cannot find, and the Commissioner has not pointed to, any record evidence


5
  Light work requires standing or walking for six hours total in an eight-hour workday with intermittent sitting, and
sedentary work requires standing or walking for two hours total and sitting for six hours total in an eight-hour workday.
See SSR 83-10, 1983 WL 31251, at *5-6 (S.S.A. Jan. 1, 1983); see also 20 C.F.R. § 404.1567(a), (b).


                                                           6
suggesting that a one-to-two-minute break, as opposed to some other amount of time, is

appropriate for Plaintiff. See, e.g., Quinn v. Colvin, 199 F. Supp. 3d 692, 713 (W.D.N.Y. 2016)

(RFC determination that plaintiff had to change position for “brief periods of one or two minutes”

lacked substantial evidence); Vinson v. Colvin, No. 6:15-cv-06006, 2015 WL 8482783, at *4

(W.D.N.Y. Dec. 9, 2015) (RFC determination that plaintiff had to sit for one-to-two minutes after

standing for 15 minutes and stand for one-to-two minutes after sitting for 30 minutes lacked

substantial evidence).

       Accordingly, for all the reasons stated, remand is required.

                                        CONCLUSION
       Plaintiff’s Motion for Judgment on the Pleadings (ECF No. 13) is GRANTED, the

Commissioner’s Motion for Judgment on the Pleadings (ECF No. 16) is DENIED, and this matter

is REMANDED to the Commissioner for further administrative proceedings consistent with this

opinion pursuant to sentence four of 42 U.S.C. § 405(g). See Curry v. Apfel, 209 F.3d 117, 124

(2d Cir. 2000). The Clerk of Court will enter judgment and close this case.

       IT IS SO ORDERED.

Dated: July 15, 2019
       Rochester, New York                   ______________________________________
                                             HON. FRANK P. GERACI, JR.
                                             Chief Judge
                                             United States District Court




                                                7
